                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

UNITED STATES OF AMERICA,                           No. 3:06-cr-00450-HZ

                     Plaintiff,

      v.

MICHAEL BAIRD JORDAN,                               OPINION & ORDER

                     Defendant.



Billy J. Williams
UNITED STATES ATTORNEY
District of Oregon
Suzanne B. Miles
ASSISTANT UNITED STATES ATTORNEY
1000 S.W. Third Avenue, Suite 600
Portland, Oregon 97204-2902

      Attorneys for Plaintiff

///
///


1 - OPINION & ORDER
Elizabeth G. Daily
ASSISTANT FEDERAL PUBLIC DEFENDER
Stephen R. Sady
CHIEF DEPUTY FEDERAL DEFENDER
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204

       Attorneys for Defendant

HERNANDEZ, District Judge:

       In this 28 U.S.C. § 2255 motion, Defendant Michael Baird Johnson challenges his

conviction for using a firearm in relation to a crime of violence under 18 U.S.C. § 924(c) and

seeks resentencing as to his remaining convictions. I deny the motion.

                                        BACKGROUND

       On July 31, 2007, a jury found Defendant guilty of three charges: (1) Count 1: armed

bank robbery in violation of 18 U.S.C. § 2113; (2) Count 2: using and carrying a firearm during

and in relation to the crime of armed bank robbery in violation of 18 U.S.C. § 924(c)(1); and (3)

Count 3: felon in possession of a firearm in violation of 18 U.S.C. § 922(g). July 31, 2007 Jury

Verdict, ECF 78. Defendant received consecutive life sentences on Courts 1 and 2. Judgment,

ECF 87. He also received a life sentence on Count 3, to be served concurrently to the life

sentence imposed on Count 1. Id. The life sentences on Counts 1 and 2 were imposed pursuant

to 18 U.S.C. § 3559(c)(1)(A)(ii). Statement of Reasons, ECF 88. The life sentence on Count 3

was imposed under § 924(e).

       In a Supplemental Statement of Reasons, Judge Brown found that in 1966 and again in

1980, Defendant had been previously convicted of armed bank robbery and unarmed bank

robbery in violation of 18 U.S.C. § 2113. Supp'l Statement of Reasons 3-4, ECF 89. She also



2 - OPINION & ORDER
found that he had been convicted of fourteen different felonies in California in 1987. Id. As a

result, Judge Brown determined that these prior convictions qualified as violent felonies under 18

U.S.C. § 3559(c). Id. at 6-7. Accordingly, mandatory life sentences were required for Counts 1

and 2. Id. Additionally, Judge Brown explained, § 924(c)(1)(D)(ii) required that these life

sentences be consecutive, not concurrent. Id. Finally, on Count 3, § 922(g)(1) triggered a

mandatory minimum of fifteen years under § 924(e) because, Judge Brown found, Defendant

"easily satisfie[d]" the criteria of having three violent felonies that were committed on occasions

different from one another. Id. at 7-8. She then imposed the concurrent life sentence on Count 3.

       Defendant's direct appeal was denied. United States v. Jordan, 303 F. App'x 439 (9th

Cir. 2008). Defendant then filed a 28 U.S.C. § 2255 motion which was denied on March 11,

2011. ECF 134. In May 2017, after receiving authorization from the Ninth Circuit to file a

second or successive 28 U.S.C. § 2255 motion based on Johnson v. United States, 135 S. Ct.

2551 (2015), Defendant filed the instant motion. ECF 149; see also ECF 149-1 (Ninth Cir.

Order). Counsel was promptly appointed and after some delay, the motion was fully briefed in

May 2019.

                                          STANDARDS

       Under § 2255, a federal prisoner in custody may move the sentencing court to vacate, set

aside, or correct a sentence on the basis that the sentence violates the Constitution or the laws of

the United States. 28 U.S.C. § 2255(a); United States v. Withers, 638 F.3d 1055, 1062 (9th Cir.

2011) (citing Davis v. United States, 417 U.S. 333 (1974)). The petitioner must demonstrate that

an error of constitutional magnitude had a substantial and injurious effect or influence on the

guilty plea or the jury's verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also


3 - OPINION & ORDER
United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) ("We hold now that Brecht's

harmless error standard applies to habeas cases under section 2255, just as it does to those under

section 2254."). A hearing is unnecessary in cases where "the files and records . . . conclusively

show that the prisoner is entitled to no relief[.]" 28 U.S.C. § 2255(b). Here, because there are no

facts in dispute and the questions presented raise solely legal issues, no hearing is required.

                                           DISCUSSION

       Defendant argues that his conviction under § 924(c) must be vacated because his armed

bank robbery conviction under 18 U.S.C. § 2113(a) & (d) is not a "crime of violence" as that

phrase is defined in § 924(c)(3). For the same reason, and based on his contention that none of

the 1987 California state convictions are violent felonies, he further argues that he should be

resentenced on the other two counts.

       Section 924(c)(1)(A) provides a mandatory additional sentence for "any person who,

during and in relation to any crime of violence . . . for which the person may be prosecuted in a

court of the United States, uses or carries a firearm, or who, in furtherance of any such crime,

possesses a firearm[.]" 18 U.S.C. § 924(c)(1)(A). Defendant's Count 2 conviction was based on

his use of a firearm during and in relation to his Count 1 armed bank robbery conviction.

       For purposes of § 924(c)(1)(A),

       the term "crime of violence" means an offense that is a felony and-

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the
       offense.



4 - OPINION & ORDER
18 U.S.C. § 924(c)(3). Paragraph A is referred to as the "force clause" and paragraph B is

referred to as the "residual clause." E.g., United States v. Bundy, No. 3:16-cr-00051-BR, 2016

WL 3361490, at *1 (D. Or. June 10, 2016).

       In Johnson, the Supreme Court found the residual clause of a similar definition for

"violent felony" in the Armed Career Criminal Act, 18 U.S.C. § 924(e) ("ACCA"),

unconstitutionally void for vagueness. 135 S. Ct. at 2557. In 2016, the Supreme Court

concluded that Johnson announced a substantive rule that applied retroactively on collateral

review. Welch v. United States, 136 S. Ct. 1257 (2016). As Defendant recognizes, Johnson

addressed the phrase "violent felony" in the ACCA, not the phrase "crime of violence" in §

924(c). However, in a 2018 case, the Supreme Court held that the residual clause definition of

the phrase "crime of violence" in 18 U.S.C. § 16(b), which is identical to the one in § 924(c), was

unconstitutionally vague. Sessions v. Dimaya, 138 S. Ct. 1204 (2018). Based on the invalidation

of the residual clauses in Johnson and Dimaya, Defendant argues that federal armed bank

robbery no longer qualifies as a "violent felony" under the ACCA or as a "crime of violence"

under § 924(c). Additionally, he contends that his prior California convictions no longer qualify

as violent felonies under the ACCA. Therefore, he argues that his § 924(c) conviction is invalid

and that he should be resentenced on the other two counts.

       The Government argues that Defendant's challenge does not rely on Johnson's new rule

because Johnson was limited to the residual clause of § 924(e) and did not address similarly

worded clauses in other statutes. As a result, the Government contends that Defendant's § 2255

motion does not meet the threshold requirements for a second habeas petition under § 2255(h).

As to the merits, the Government argues that governing Ninth Circuit law holds that federal


5 - OPINION & ORDER
armed and unarmed bank robbery are crimes of violence under § 924(c)'s force clause.

Additionally, the Government cites to Ninth Circuit authority concluding that a California

conviction for assault with a deadly weapon is a violent felony. Based on these Ninth Circuit

cases, the Government contends that Defendant's motion must be denied. Because I agree with

the Government on the merits, I decline to address the procedural invalid petition argument.

       In United States v. Davis, No. 18-431, 2019 WL 2570623 (U.S. June 24, 2019), the

Supreme Court concluded that the “crime of violence” definition in the residual clause of

§ 924(c)(3)(B) is unconstitutionally vague. Because the crime of violence definition in the

residual clause is constitutionally invalid, the focus is then on § 924(c)(3)(A)'s force clause.

Def.'s Supp'l Mem. 6, ECF 172.

       Defendant acknowledges that in 2018, the Ninth Circuit held that bank robbery under §

2113 is a "crime of violence" under the force clause in § 924(c)(3)(A). United States v. Watson,

881 F.3d 782, 785 (9th Cir.), cert. denied, 139 S. Ct. 203 (2018). Defendant contends that

Watson's conclusion "is wrong." Def.'s Supp'l Mem. 8. But, Watson is controlling law in the

Ninth Circuit and this Court is bound by that decision. E.g., Hasbrouck v. Texaco, Inc., 663 F.2d

930, 933 (9th Cir. 1981) ("District courts are bound by the law of their own circuit."). No post-

Watson intervening authority is apparent here. See Miller v. Gammie, 335 F.3d 889, 893, 900

(9th Cir. 2003 (en banc) (three-judge circuit panel and district courts are bound by prior circuit

decisions unless the prior decision's "reasoning or theory" is "clearly irreconcilable" with

reasoning or theory of intervening higher authority). Thus, I agree with the Government that

under Watson, Defendant's Count 1 conviction for federal armed bank robbery, as well as his

prior 1966 and 1980 convictions for federal armed bank robbery, are all "crimes of violence."


6 - OPINION & ORDER
Count 1, therefore, supports the § 924(c)(1)(A) conviction for using a firearm during or in

relation to a crime of violence.

       As to the sentencing issues, the prior federal armed bank robbery convictions from 1966

and 1980 are "violent felonies" and were properly used to support the mandatory life sentences

under § 3559(c) on Counts 1 and 2 as well as the enhanced § 924(e) ACCA sentence on Count 3.

See Watson, 881 F.3d at 785 (bank robbery requires "at least an implicit threat to use . . . violent

physical force") (internal quotation marks omitted); compare § 924(c)(3)(A) (§ 924(c) force

clause defining "crime of violence" as an offense that is a felony and "has as an element the use,

attempted use, or threatened use of physical force against the person or property of another") with

§ 924(e)(2)(B)(i) (§ 924(e) force clause using identical definition for "violent felony"); and with

§ 3559(c)(2)(F) (listing robbery under § 2113 as meeting the definition of "serious violent

felony" and also including "any other offense . . . that has as an element the use, attempted use, or

threatened us of physical force against the person of another").

       Additionally, in a 2016 case, the Ninth Circuit held that a conviction for assault with a

deadly weapon under California law is also a violent felony for purposes of § 924(e). United

States v. Vasquez-Gonzalez, 901 F.3d 1060, 1067-68 (9th Cir. 2016). Although Defendant

argues that Vasquez-Gonzalez "misconstrued state law," Def.'s Supp'l Mem. 19, Vasquez-

Gonzalez is binding on this Court. Thus, Defendant has three previous convictions for a violent

felony committed on occasions different from one another under § 924(e)(1).

       Finally, the Court declines to issue a Certificate of Appealability because Defendant has

not made a substantial showing of the denial of a constitutional right pursuant to § 2253(c)(2).

The Watson decision is binding precedent on this Court, and as the Ninth Circuit noted there, it


7 - OPINION & ORDER
reached the same conclusion as "every other circuit to address the same question." Watson, 881

F.3d at 785. Because of the certainty of dismissal of the § 2255 motion under Watson and

Vasquez-Gonzalez, the Court will not issue a Certificate of Appealability.

                                           CONCLUSION

       Defendant's § 2255 motion [149] is denied.

       IT IS SO ORDERED.



                              Dated this            day of                          , 2019




                                                     Marco A. Hernandez
                                                     United States District Judge




8 - OPINION & ORDER
